Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
	Claims 1-3, 6-15 are allowed over prior art of record. 
	The following is an examiner's statement of reasons for allowance:
	The prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach:
An overcurrent protection circuit comprising:  the duty controller includes:
a latch configured to switch and hold a pulse generation control signal from a logic level at the time of disabling to a logic level at the time of enabling when the state notification signal is at a logic level at the time of current limitation and a temperature protection signal is at a logic level at the time of abnormality detection; a pulse signal generator configured to generate a pulse signal having the duty ratio while the pulse generation control signal is at the logic level at the time of enabling; and a level shifter configured to generate a second overcurrent protection signal configured to forcibly turn on/off the transistor at the duty ratio by level-shitting the pulse signal as recited in claim 1.

a duty controller configured to forcibly turn on/off the transistor at a predetermined duty ratio when the temperature protection circuit detects the temperature abnormality as recited in claim 9.
A semiconductor integrated circuit device comprising:  a temperature protection circuit configured to monitor a temperature difference between a temperature of the transistor and a temperature of another integrated circuit and to detect a temperature abnormality of the device; and an overcurrent protection circuit comprising: a current controller configured to control conductance of the transistor to limit the output current to a predetermined upper limit or less while keeping the transistor turned on, and a duty controller 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about 





/DANNY NGUYEN/Primary Examiner, Art Unit 2836